PAUL H. HOLM, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Holm v. CommissionerDocket No. 4649.United States Board of Tax Appeals13 B.T.A. 322; 1928 BTA LEXIS 3273; September 10, 1928, Promulgated *3273  Deduction for alleged losses through joint investment disallowed.  Arthur C. Thomsen, Esq., for the petitioner.  L. A. Luce, Esq., for the respondent.  *322  This is a proceeding for the redetermination of a deficiency in income tax for the year 1921 in the amount of $3,014.  The error assigned is the disallowance by the Commissioner of a deduction claimed by petitioner from his gross income for 1921 of a loss in the amount of $40,000 sustained by him through an alleged investment made in securities and receivables of the City National Bank of Lincoln, Nebr.  The facts in this case are the same as gave rise to the appeal of , and involve the identical issues decided in that case.  At the hearing of this case, held at Lincoln, *323  Nebr., on March 13, 1928, it was stipulated between the parties that the petition be considered amended to conform with the allegation of facts set forth in the petition of , and that the decision of the Board in that case should govern and control the decision of the Board in this case.  The findings of fact, therefore, made in*3274 , and the opinion therein are hereby adopted as the findings and opinion in this case, to which reference is made.  Decision will be entered for the respondent.